Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 06, 2018

The Court of Appeals hereby passes the following order:

A18A1987. CHRIS EVERSON v. THE STATE.

      In 1992, Chris Everson pleaded guilty to one count of felony murder and four
counts of burglary. The trial court sentenced him to a total term of imprisonment of
life plus twenty years. Subsequently, Everson filed several pro se motions, which the
trial court denied. The instant appeal followed. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring). Accordingly, Everson’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.